                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                     AT KNOXVILLE

  UNITED STATES OF AMERICA                          )
                                                    )
  v.                                                )             No. 3:11-CR-069
                                                    )
  MERRELL NEAL                                      )

                              MEMORANDUM AND ORDER
         In June 2013, the Honorable Thomas W. Phillips sentenced the defendant to an

  enhanced statutory minimum sentence of Life Imprisonment for conspiring to distribute

  and possess with the intent to distribute cocaine. The defendant is presently serving that

  sentence at USP Coleman II. See Bureau of Prisons, https://www.bop.gov/inmateloc/ (last

  visited Jun. 16, 2021).

         By memorandum and order entered October 16, 2020, this Court denied the

  defendant’s pro se 18 USC § 3582(c)(1)(A) motion for compassionate release. [Doc. 233].

  In that motion [doc. 217], the defendant argued that immediate compassionate release from

  prison was warranted by his post-sentencing rehabilitative efforts and by the likelihood that

  a lesser term of imprisonment would be imposed if he were sentenced today under current

  law.

         Now before the Court is the defendant’s pro se “Motion for Reconsideration of

  Denial of Compassionate Release.” [Doc. 238]. In light of an intervening change in the

  law, see United States v. Jones, 980 F.3d 1098 (6th Cir. 2020), the Court construes this

  filing as a renewed motion for compassionate release. Also before the Court is the

  defendant’s motion for appointment of counsel. [Doc. 239].



Case 3:11-cr-00069-RLJ-DCP Document 240 Filed 06/17/21 Page 1 of 6 PageID #: 1299
         The Court finds that no response from the United States is necessary. For the

  reasons provided below, the defendant’s motions must be denied.

                                  I.     BACKGROUND

         As noted, the defendant brings his renewed motion for compassionate release under

  18 U.S.C. § 3582(c)(1)(A)(i), as amended by the First Step Act of 2018. As in his prior

  motion, the defendant cites his rehabilitative efforts and additionally argues that if

  sentenced today he would not be subject to an enhanced mandatory minimum term of Life

  Imprisonment.

                           II.    COMPASSIONATE RELEASE

         Section 3582(c)(1)(A)(i) of Title 18, United States Code, allows district courts to

  consider prisoner motions for sentence reduction upon a finding of “extraordinary and

  compelling reasons.” That statute, as amended by the First Step Act of 2018, provides in

  relevant part:

        [T]he court, upon motion of the Director of the Bureau of Prisons [“BOP”], or
        upon motion of the defendant after the defendant has fully exhausted all
        administrative rights to appeal a failure of the Bureau of Prisons to bring a
        motion on the defendant’s behalf or the lapse of 30 days from the receipt of
        such a request by the warden of the defendant’s facility, whichever is earlier,
        may reduce the term of imprisonment (and may impose a term of probation or
        supervised release with or without conditions that does not exceed the unserved
        portion of the original term of imprisonment), after considering the factors set
        forth in section 3553(a) to the extent that they are applicable, if it finds that—

           (i) extraordinary and compelling reasons warrant such a reduction ... and
           that such a reduction is consistent with applicable policy statements issued
           by the Sentencing Commission....

  18 U.S.C. § 3582(c)(1)(A). Prior to the First Step Act, a motion for compassionate release

  could only be brought by the BOP Director, not a defendant.                See 18 U.S.C. §

                                               2

Case 3:11-cr-00069-RLJ-DCP Document 240 Filed 06/17/21 Page 2 of 6 PageID #: 1300
     3582(c)(1)(A) (2017). The First Step Act amended § 3582(c)(1)(A) to allow a defendant

     to file a motion for compassionate release after first asking the BOP to file such a motion

     on his behalf. See, e.g., United States v. Alam, 960 F.3d 831, 832 (6th Cir. 2020).

           The United States Sentencing Commission has promulgated a policy statement

     regarding compassionate release under § 3582(c), which is found at U.S.S.G. § 1B1.13 and

     the accompanying application notes. When the undersigned denied the defendant’s prior

     compassionate release motion in October 2020, district courts in this circuit regularly

     turned to U.S.S.G. § 1B1.13 to provide guidance on the “extraordinary and compelling

     reasons” warranting a sentence reduction. However, as noted by the defendant, courts in

     this circuit are no longer to do so, at least as to compassionate release motions filed by

     prisoners (rather than by the BOP). See Jones, 980 F.3d at 1108 (“[H]olding” that guideline

     1B1.13 “is not an ‘applicable’ policy statement when an imprisoned person files a motion

     for compassionate release.”); accord United States v. Elias, 984 F.3d 516 (6th Cir. 2021).1

           In Jones, the Sixth Circuit observed that “[d]istrict courts should [still] consider all

     relevant § 3553(a) factors before rendering a compassionate release decision.” 980 F.3d at

     1114. Subsequently, in Elias, the appellate court “clarified” that “district courts may deny

     compassionate-release motions when any of the three prerequisites listed in §

     3582(c)(1)(A) is lacking and do not need to address the others.” 984 F.3d at 519.

           The analytical change brought forth by Jones is, unfortunately, of no ultimate benefit

     to the present defendant. Under current Sixth Circuit law, a non-retroactive statutory

     amendment cannot serve as extraordinary and compelling grounds for compassionate


 1
     No guideline policy statement other than § 1B1.13 has been raised in this case.
                                                        3

Case 3:11-cr-00069-RLJ-DCP Document 240 Filed 06/17/21 Page 3 of 6 PageID #: 1301
  release, whether alone or in combination with other factors. Compare United States v.

  Tomes, 990 F.3d 500, 505 (6th Cir. Mar. 9, 2021) (The compassionate release statute cannot

  be used “as an end run around Congress's careful effort to limit the retroactivity of the First

  Step Act's reforms.”), with United States v. Owens, 996 F.3d 755, 763-64 (6th Cir. May 6,

  2021) (Remanding, Tomes notwithstanding, for the district court “to consider whether

  Owens's rehabilitative efforts and the lengthy sentence he received because of exercising

  his right to a trial may, in combination with the First Step Act's changes to § 924(c),

  constitute an extraordinary and compelling reason for compassionate release.”), with

  United States v. Jarvis, ___ F.3d ___, 2021 WL 2253235, at *4 (6th Cir. Jun. 3, 2021)

  (“Tomes, decided before Owens, ‘remains controlling authority’ . . . . A faithful reading of

  Tomes, we respectfully submit, leads to just one conclusion: that it excluded non-

  retroactive First Step Act amendments from the category of extraordinary or compelling

  reasons, whether a defendant relies on the amendments alone or combines them with other

  factors.”).

        Jarvis, then, leaves only the defendant’s post-sentencing rehabilitation. As observed

  in the Court’s prior ruling, “His BOP SENTRY Report shows a clean disciplinary record

  along with significant participation in vocational and educational programming. For that,

  the defendant is commended.” [Doc. 233, p. 6]. However, Congress has provided that in

  the context of 18 U.S.C. § 3582(c)(1)(A) “[r]ehabilitation of the defendant alone shall not

  be considered an extraordinary and compelling reason” for compassionate release. 28

  U.S.C. § 994(t).



                                                4

Case 3:11-cr-00069-RLJ-DCP Document 240 Filed 06/17/21 Page 4 of 6 PageID #: 1302
       No health-related grounds for compassionate release have been raised by the

  defendant. In fact, BOP records submitted by the defendant himself show that the BOP

  considers him to be Care Level 1. [Doc. 217, ex. 1]. “Care Level 1 inmates are less than

  70 years of age and are generally healthy. They may have limited medical needs that can

  be easily managed by clinician evaluations every 6 to 12 months.”                        See

  http://www.bop.gov/resources/pdfs/care_level_classification_guide.pdf (last visited Jun.

  16, 2021).

       Therefore, as discussed above, the Court cannot find extraordinary and compelling

  grounds for compassionate release in this case. The defendant’s renewed compassionate

  release motion must be denied. Elias, 984 F.3d at 519.

                          III.   APPOINTMENT OF COUNSEL

         As for the defendant’s request for appointed counsel, there is no constitutional right

  to an attorney in post-conviction proceedings. See Pennsylvania v. Finley, 481 U.S. 551,

  555 (1987) (“[T]he right to appointed counsel extends to the first appeal of right, and no

  further.”); Foster v. United States, 345 F.2d 675, 676 (6th Cir. 1965) (holding that the

  constitutional right to counsel does not extend to collateral proceedings). A district court

  has discretion, under 18 U.S.C. § 3006A(a)(2), to appoint counsel when “the interests of

  justice so require.” In exercising that discretion, a court should consider several factors,

  including the nature of the case, whether the issues are legally or factually complex, and

  the litigant’s ability to present the claims for relief to the court. See Lavado v. Keohane,

  992 F.2d 601, 605 (6th Cir. 1993).



                                               5

Case 3:11-cr-00069-RLJ-DCP Document 240 Filed 06/17/21 Page 5 of 6 PageID #: 1303
        The compassionate release arguments presented to the Court in this case are

  straightforward and familiar, not beyond the capability of an ordinary pro se litigant.

  Moreover, pursuant to this Court’s Standing Order SO-19-04, Federal Defender Services

  of Eastern Tennessee has already been appointed to represent all defendants who file a pro

  se § 3582(c)(1)(A) motion.

                                    IV. CONCLUSION

        The defendant’s renewed motion to reduce sentence pursuant to 18 U.S.C. §

  3582(c)(1)(A)(i) [doc. 238] and his motion for appointment of counsel [doc. 239] are

  DENIED.

              IT IS SO ORDERED.

                                                        ENTER:



                                                                s/ Leon Jordan
                                                          United States District Judge




                                             6

Case 3:11-cr-00069-RLJ-DCP Document 240 Filed 06/17/21 Page 6 of 6 PageID #: 1304
